UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6803



ROBERT HOLLAND KOON,

                                             Petitioner - Appellant,

          versus


CHARLES M. CONDON, South Carolina Attorney
General,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   C. Weston Houck, Senior District
Judge. (CA-01-3101-9-12)


Submitted:   November 3, 2004             Decided:   December 1, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Holland Koon seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). The notice of appeal was received approximately eight days

after the expiration of the appeal period.   Under Fed. R. App. P.

4(c)(1) and Houston v. Lack, 487 U.S. 266 (1988), the notice is

considered filed as of the date Koon properly delivered it to

prison officials for mailing to the court.     The record does not

reveal if or when Koon complied with the requirements of Fed. R.

App. P. 4(c)(1).   Accordingly, we remand the case for the district

court to obtain this information from the parties and to determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston v. Lack.     The record, as supplemented, will then be

returned to this court for further consideration.



                                                          REMANDED




                               - 2 -